DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/087,097 filed 09/21/2018 and Amendment filed 04/05/2021.
Claims 1, 3-18 remain pending in the Application. Claim 2 has been cancelled from the Application. Claims 16-18 have been added to the Application.
Applicant’s arguments, see Applicant Arguments/Remarks filed 04/05/2021, with respect to claims 1, 3-18 have been fully considered and are persuasive.  

Drawings
5.	The Drawings filed on 09/21/2018 are accepted.

Allowable Subject Matter
6.	Claims 1, 3-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendments filed 04/05/2021 (Remarks, Pages 11-12) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner as recited in the claims, such as: determining a first number of light-receiving units which is a total number of first photoelectric converters among the plurality of first photoelectric converters receiving a first light volume, the first light volume determined to be larger than a first predetermined value; and executing notification processing of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

HR
04/16/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851